Mr. Justice Yan Orsdel
delivered the opinion of the Court:
This case was brought here by the Capital Traction Company *592on a writ of error to the police court of the District of Colum-; bia to review an order denying a motion to quash an,information charging the appellant company with unlawfully operating a street railway car within the District of Columbia, “equipped with wheels causing unnecessary noise and unevenness in operation, commonly known as flat wheels.”. No final judgment was entered in this case. The order appealed from is a mere interlocutory order denying a motion to quash a criminal information. The case has not been dismissed in the court below, but stands ready for the plea of the defendant company and for trial. By a uniform line of decision, this court has held that an appeal will not lie from an order such as the one before us. The question here presented is purely a moot one, and the court will not stop to review it. The writ is dismissed, and it is so ordered. Dismissed.